DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In response to the Examiner’s Amendment, claims 18 and 20 are canceled.

Claim 1 has been amended as follows:
A method for treating tandem vascular occlusions, the method comprising: 
performing a thrombectomy to remove an occlusive clot in neurovasculature of a patient; providing a temporary carotid filter apparatus; 
deploying the temporary carotid filter apparatus into the Interior Carotid Artery of the patient following the thrombectomy; 
maintaining the temporary carotid filter apparatus in the Interior Carotid Artery during a patient stabilization time period during which the patient stabilizes following the thrombectomy; 
deploying a stent approximate a carotid lesion after maintaining the deployed temporary carotid filter apparatus in the Interior Carotid Artery for approximately 24 hours; and 
removing the temporary carotid filter apparatus from the patient following the deployment of the stent.

Claim 9 has been amended as follows:
A method for treating a patient having a neurovascular occlusion and a carotid lesion, the method comprising: 

deploying a temporary carotid filter into the Interior Carotid Artery distal the carotid lesion following the removal of the neurovascular occlusion; 
maintaining the temporary carotid filter in the Interior Carotid Artery at least until the patient stabilizes following the removal of the neurovascular occlusion; 
deploying a stent across the carotid lesion after maintaining the deployed temporary carotid filter in the Interior Carotid Artery for approximately 24 hours; and 
removing the temporary carotid filter from the patient, following the deployment of the stent.

Claim 16 has been amended as follows:
The method of claim 14, further comprising: 
capturing thrombus liberated from the carotid lesion with the expandable filter portion after the removal of the neurovascular occlusion and before the patient stabilizes from ischemic stroke 

Specification
In response to the Amendments to the Specification filed on 12/21/2020, the amendment to the 
Specification is approved. 
Further, the specification has been amended as follows: 
In Paragraph [0030], line 3, after "having a porosity" insert --- 102 (see FIGs. 2B and 2C) ---
In Paragraph [0042], line 5, after “distal portion 106 with pores" insert --- 102 (see FIGs. 2B and 2C) ---

Allowable Subject Matter
Claims 1-17 and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record, Non-Patent Literature “Emergent Management of Tandem Lesions in Acute Ischemic Stroke” by Jadhav et al. [hereinafter Ashutosh] and Thielen et al. (US 20090182268) [hereinafter Thielen], does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of amended independent claims 1 and 9. Specifically, the prior art does not disclose treating tandem occlusions, deploying a filter into the Interior Carotid Artery after removing a neurovascular occlusion and deploying a stent to a carotid lesion approximately 24 hours after deploying the filter.
Jadhav disclose a research study for treating tandem lesions via. intracranial thrombectomy and carotid stenting. The article further discloses performing in combination a thrombectomy to remove an occlusive clot in neurovasculature of a patient and stenting the carotid artery following the thrombectomy [page 431, Under Discussion, para. 4]. Jadhav discloses the treatments occurring during the same procedure and does not include a patient stabilization period of approximately 24 hours. 

Because none of the prior art documents teach deploying a stent approximate a carotid lesion after maintaining the deployed temporary carotid filter apparatus in the Interior Carotid Artery for approximately 24 hours as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claims 1 and 9 according to the prior art documents or a combination thereof.
Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Teitelbaum (US 20160158038) discloses a flow diversion device for the treatment of intracranial aneurysms comprised of a proximal stent and a distal filter (that can be detachable (para. 0030)); (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771